DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-16 and 19 are rejected for failure to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 9, part d, refers to a trigger member mounted to the frame at ‘the portion’. It is not known what portion is being referred to, as the frame has an upper and lower portion. Correction or clarification is required. For purposes of examination, the trigger member will just be considered as mounted to the frame. Claims 10-16 inherit this rejection. 

Claim 19 refers to the first, second, and third grip portions. There is no antecedent basis for the grips as claimed. Correction or clarification is required. Examination will not be impacted as the intent is clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monti (US 2016/0084605) and Danas (US 2005/0188587). 

Regarding claim 9, Monti discloses a training pistol comprising an upper portion with a slide mounted thereto. See figures 41-44 and also paragraphs 0137 and 0257

Monti discloses a grip portion. See fig. 40 label 60. 

Monti does not disclose wherein the grip has an upper portion and a lower portion, and wherein the lower portion has base extensions for attachment thereto. However, this is established with regard to firearms, as is disclosed by Danas in paragraphs 0014-0015. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Monti system, in order to allow for customization and training realism. 

Regarding claim 10, Monti discloses wherein the trigger is mounted to the upper portion of the frame. See fig. 43. . 

Regarding claim 11, multiple extensions would be obvious as described above for claim 9.  

Regarding claims 19-20, Monti discloses a trigger portion with the grip and a laser activated by the trigger. See paragraph 0174. Note the grip in fig. 40. 
Allowable Subject Matter
Claims 1-8 are considered allowable, as the prior art does not teach or suggest the claimed trigger structure. 

Claims 12-16 are considered allowable as the prior art does not teach or suggest the grip base extensions configured as claimed. 

Claims 17-18 are considered allowable, as the prior art does not teach or suggest the claimed trigger structure with the break and laser as claimed and the multiple grips.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715